                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA
JUSTIN EVERETT,                                 )
                                                )
                                                )   2:17-cv-01495-NR
              Plaintiff,                        )
                                                )
       vs.                                      )
                                                )
FIELDWORKS, LLC, et. al.                        )
                                                )
                                                )
              Defendants,                       )

                                      JUDGMENT
       AND NOW, this 22nd day of August, 2019, it is hereby ORDERED that, pursuant to Fed.
R. Civ. P. 58, final judgment is entered in favor of Defendants Fieldworks LLC and Zachary
Reider. The Clerk shall mark this case closed.


                                         BY THE COURT:

                                         /s/ J. Nicholas Ranjan
                                         United States District Judge




                                            1
